Title: To John Adams from William Stephens Smith, 2 March 1815
From: Smith, William Stephens
To: Adams, John



Dear Sir—
Washington March 2d. 1815

I receive with great satisfaction your congratulations on the peace, dated the 22d. ulto. the day of the great rejoicings in Boston, I have noticed the detail of the processions, and ceremonies, they must have been great indeed—The Bostonians have always been remarked, as doing things upon a great Scale.
I suppose you did not see, the regular confusion, or hear the enthusiastic shouts of the multitude.
Our friends in England, I mean the Bull family, must roar hideously on the arrival of Jackons Victory at Orleans The whole world will receive it with astonishment, indeed it is most wonderfull—And the actors merit the most unbounded applause—The appropriation Bills for the current year passed the house yesterday, upon a very expanded scale—Our Squadron convoy’s our trade to the mediterranean; avowedly to chastise the Algerine, it is to consist of two 74’s.—4 frigates, 6 sloops of War and several smaller armed Vessels, the military peace establishment is reduced to six thousand, vastly too small in my opinion
To the astonishment of the political World, here, the President sent to the Senate yesterday the nomination of Major General Henry Dearborne, once more as Secretary of War—Great opposition is expected in the Senate, it will be determined this day—The question of an extra meeting of Congress will be also decided to-day—the proposition is, to meet again on the 4th. Monday of May. there has been such lengthy debates, that much important business remains unfinished, the members are very garrulous, have alway’s been so, and no doubt will continue to be—
With great respect, I am Dr. Sir, yours affectionately
W: S: Smith